RESOLUTIONS The undersigned hereby certifies that he is the officers of the Trust of The SteelPath MLP Funds Trust (the "Trust") and that the Board of Trustees adopted the following resolutions at a meeting at which a quorum was present on January 25, 2010: WHEREAS, the Trustees of the Trust have reviewed the amount, type, form and coverage of Union Fire Insurance Company Policy No. 6214349 (the "Fidelity Bond"); and WHEREAS, the amount of coverage under the Fidelity Bond is $400,000, being greater than the minimum amount of bond required by Rule 17g-1 promulgated under the 1940 Act; THEREFORE, BE IT RESOLVED, that the amount, type, form and coverage of the Fidelity Bond as described above are reasonable and the Fidelity Bond is approved; and FURTHER RESOLVED, that the officers of the Trust is designated as the person who shall make the filings and give the notices required by paragraph (g) of Rule 17g-1; and Witness my hand this 25th day of January 2010. /s/ Gabriel Hammond Gabriel Hammond President A one year premium of $1,533 has been paid for the $400,000 bond for the period of March 19, 2010 through March 19, 2011. An additional premium of $623 has been paid for the $525,000 bond for the period April 29, 2010 through March 19, 2011. An additional premium of $374 has been paid for the $750,000 bond for the period June 7, 2010 through March 19, 2011.
